1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      MONICA EGBERT,
4
                           Plaintiff,
5                                                         2:19-cv-00483-JAD-VCF
      vs.                                                 ORDER
6     EQUIFAX INFORMATION SERVICES, LLC;
      TRANS UNION, LLC; and CENLAR
7
      FEDERAL SAVINGS BANK,
8                          Defendants.
9           Before the Court is Plaintiff’s Motion for Case-Terminating Sanctions and Attorney’s Fees for
10   Cenlar’s 30(b)(6) Deposition Conduct (ECF NO. 59).
11          Accordingly,
12          IT IS HEREBY ORDERED that a hearing on Plaintiff’s Motion for Case-Terminating Sanctions
13   and Attorney’s Fees for Cenlar’s 30(b)(6) Deposition Conduct (ECF NO. 59) is scheduled for 1:00 PM,
14   March 18, 2020, in Courtroom 3D.
15

16          DATED this 27th day of February, 2020.
17                                                             _________________________
                                                               CAM FERENBACH
18                                                             UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
